                                                                Exhibit 10.6

 
FREEPORT-McMoRan COPPER & GOLD INC.
2006 STOCK INCENTIVE PLAN


SECTION 1  
 
Purpose. The purpose of the Freeport-McMoRan Copper & Gold Inc. 2006 Stock
Incentive Plan (the “Plan”) is to motivate and reward key employees, consultants
and advisers by giving them a proprietary interest in the Company’s success.
 
SECTION 2  
 
Definitions. As used in the Plan, the following terms shall have the meanings
set forth below:
 
“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit or Other Stock-Based Award.
 
“Award Agreement” shall mean any written or electronic notice of grant,
agreement, contract or other instrument or document evidencing any Award, which
may, but need not, be required to be executed, acknowledged or accepted by a
Participant.
 
“Board” shall mean the Board of Directors of the Company.
 
“Class B Common Stock” shall mean the Class B Common Stock, $.10 par value per
share of the Company.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Committee” shall mean, until otherwise determined by the Board, the Corporate
Personnel Committee of the Board.
 
“Company” shall mean Freeport-McMoRan Copper & Gold Inc.
 
“Designated Beneficiary” shall mean the beneficiary designated by the
Participant, in a manner determined by the Committee, to receive the benefits
due the Participant under the Plan in the event of the Participant’s death. In
the absence of an effective designation by the Participant, Designated
Beneficiary shall mean the Participant’s estate.
 
“Eligible Individual” shall mean (i) any person providing services as an officer
of the Company or a Subsidiary, whether or not employed by such entity,
including any such person who is also a director of the Company, (ii) any
employee of the Company or a Subsidiary, including any director who is also an
employee of the Company or a Subsidiary, (iii) any officer or employee of an
entity with which the Company has contracted to receive executive, management or
legal services who provides services to the Company or a Subsidiary through such
arrangement, (iv) any consultant or adviser to the Company, a Subsidiary or to
an entity described in clause (iii) hereof who provides services to the Company
or a Subsidiary through such arrangement and (v) any person who has agreed in
writing to become a person described in clauses (i), (ii), (iii) or (iv) within
not more than 30 days following the date of grant of such person’s first Award
under the Plan.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
 
“Incentive Stock Option” shall mean an option granted under Section 6 of the
Plan that is intended to meet the requirements of Section 422 of the Code or any
successor provision thereto.
 
“Nonqualified Stock Option” shall mean an option granted under Section 6 of the
Plan that is not intended to be an Incentive Stock Option.
 
“Option” shall mean an Incentive Stock Option or a Nonqualified Stock Option
granted under Section 6 of the Plan.
 
“Other Stock-Based Award” shall mean any right or award granted under Section
10 of the Plan.
 
“Participant” shall mean any Eligible Individual granted an Award under the
Plan.
 
“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.
 
“Restricted Stock” shall mean any restricted stock granted under Section 8 of
the Plan.
 
“Restricted Stock Unit” shall mean any restricted stock unit granted under
Section 9 of the Plan.
 
“Section 162(m)” shall mean Section 162(m) of the Code and all regulations
promulgated thereunder as in effect from time to time.
 
“Section 409A” shall mean Section 409A of the Code and all regulations and
guidance promulgated thereunder as in effect from time to time.
 
“Shares” shall mean the shares of Class B Common Stock of the Company and such
other securities of the Company or a Subsidiary as the Committee may from time
to time designate.
 
“Stock Appreciation Right” shall mean any right granted under Section 7 of the
Plan.
 
“Subsidiary” shall mean (i) any corporation or other entity in which the Company
possesses directly or indirectly equity interests representing at least 50% of
the total ordinary voting power or at least 50% of the total value of all
classes of equity interests of such corporation or other entity and (ii) any
other entity in which the Company has a direct or indirect economic interest
that is designated as a Subsidiary by the Committee.
 
SECTION 3  
 
(a)  Administration. The Plan shall be administered by the Committee. Subject to
the terms of the Plan and applicable law, and in addition to other express
powers and authorizations conferred on the Committee by the Plan, the Committee
shall have full power and authority to: (i) designate Participants; (ii)
determine the type or types of Awards to be granted to an Eligible Individual;
(iii) determine the number of Shares to be covered by, or with respect to which
payments, rights or other matters are to be calculated in connection with,
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent, and under what circumstances Awards may be settled or
exercised in cash, whole Shares, other whole securities, other Awards, other
property or other cash amounts payable by the Company upon the exercise of that
or other Awards, or canceled, forfeited or suspended and the method or methods
by which Awards may be settled, exercised, canceled, forfeited or suspended;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property, and other amounts
payable by the Company with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(vii) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan; (viii) establish, amend, suspend or waive
such rules and regulations and appoint such agents as it shall deem appropriate
for the proper administration of the Plan; and (ix) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon all Persons, including the Company, any Subsidiary, any Participant, any
holder or beneficiary of any Award, any stockholder of the Company and any
Eligible Individual.
 
(b)  Delegation. Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers of the Company the authority,
subject to such terms and limitations as the Committee shall determine, to grant
and set the terms of, to cancel, modify or waive rights with respect to, or to
alter, discontinue, suspend, or terminate Awards held by Eligible Individuals
who are not officers or directors of the Company for purposes of Section 16 of
the Exchange Act, or any successor section thereto, or who are otherwise not
subject to such Section; provided, however, that the per share exercise price of
any Option granted under this Section 3(b) shall be equal to the fair market
value of the underlying Shares on the date of grant.
 
SECTION 4  
 
Eligibility. Any Eligible Individual shall be eligible to be granted an Award.
 
SECTION 5  
 
(a)  Shares Available for Awards. Subject to adjustment as provided in Section
5(b):
 
(i)  Calculation of Number of Shares Available.
 
(A)  Subject to the other provisions of this Section 5(a), the number of Shares
with respect to which Awards payable in Shares may be granted under the Plan
shall be 12,000,000 shares of Class B Common Stock. Awards that by their terms
may be settled only in cash shall not be counted against the maximum number of
Shares provided herein.
 
(B)  The number of Shares that may be issued pursuant to Incentive Stock Options
may not exceed 12,000,000 Shares.
 
(C)  Subject to the other provisions of this Section 5(a):
 
(1)  the maximum number of Shares with respect to which Awards in the form of
Restricted Stock, Restricted Stock Units or Other Stock-Based Awards payable in
Shares for which a per share purchase price that is less than 100% of the fair
market value of the securities to which the Award relates shall be 4,000,000
Shares; and
 
(2)  no more than 600,000 Shares may be issued pursuant to Awards in the form of
Restricted Stock, Restricted Stock Units or Other Stock-Based Awards payable in
Shares without compliance with the minimum vesting periods set forth in Sections
8(b), 9(b) and 10(b), respectively. If (x) Restricted Stock, Restricted Stock
Units or an Other Stock-Based Award is granted with a minimum vesting period of
at least three years or a minimum vesting period of at least one year, subject
to the attainment of specific performance goals, and (y) the vesting of such
Award is accelerated in accordance with Section 12(a) hereof as a result of the
Participant’s death, retirement or other termination of employment or cessation
of consulting or advisory services to the Company, or a change in control of the
Company, such Shares shall not count against the 600,000 limitation described
herein.
 
(D)  To the extent any Shares covered by an Award are not issued because the
Award is forfeited or canceled or the Award is settled in cash, such Shares
shall again be available for grant pursuant to new Awards under the Plan.
 
(E)  In the event that Shares are issued as Restricted Stock or Other
Stock-Based Awards under the Plan and thereafter are forfeited or reacquired by
the Company pursuant to rights reserved upon issuance thereof, such Shares shall
again be available for grant pursuant to new Awards under the Plan. With respect
to Stock Appreciation Rights, if the Award is payable in Shares, all Shares to
which the Award relates shall be counted against the Plan limits, rather than
the net number of Shares delivered upon exercise of the Award.
 
(ii)  Shares Deliverable Under Awards. Any Shares delivered pursuant to an Award
may consist of authorized and unissued Shares or of treasury Shares, including
Shares held by the Company or a Subsidiary and Shares acquired in the open
market or otherwise obtained by the Company or a Subsidiary. The issuance of
Shares may be effected on a non-certificated basis, to the extent not prohibited
by applicable law or the applicable rules of any stock exchange.
 
(iii)  Individual Limit. Any provision of the Plan to the contrary
notwithstanding, no individual may receive in any year Awards under the Plan,
whether payable in cash or Shares, that relate to more than 3,750,000 Shares.
 
(iv)  Use of Shares. Subject to the terms of the Plan and the overall limitation
on the number of Shares that may be delivered under the Plan, the Committee may
use available Shares as the form of payment for compensation, grants or rights
earned or due under any other compensation plans or arrangements of the Company
or a Subsidiary, including, but not limited to, the Company’s 2005 Annual
Incentive Plan and the plans or arrangements of the Company or a Subsidiary
assumed in business combinations.
 
(b)  Adjustments. In the event that the Committee determines that any dividend
or other distribution (whether in the form of cash, Shares, Subsidiary
securities, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares such that an adjustment is determined by the Committee to be
appropriate to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Committee may,
in its sole discretion and in such manner as it may deem equitable, adjust any
or all of (i) the number and type of Shares (or other securities or property)
with respect to which Awards may be granted, (ii) the number and type of Shares
(or other securities or property) subject to outstanding Awards, and (iii) the
grant or exercise price with respect to any Award and, if deemed appropriate,
make provision for a cash payment to the holder of an outstanding Award and, if
deemed appropriate, adjust outstanding Awards to provide the rights contemplated
by Section 11(b) hereof; provided, in each case, that with respect to Awards of
Incentive Stock Options no such adjustment shall be authorized to the extent
that such authority would cause the Plan to violate Section 422(b)(1) of the
Code or any successor provision thereto and, with respect to all Awards under
the Plan, no such adjustment shall be authorized to the extent that such
authority would be inconsistent with the requirements for full deductibility
under Section 162(m); and provided further that the number of Shares subject to
any Award denominated in Shares shall always be a whole number.
 
(c)  Performance Goals for Section 162(m) Awards. The Committee shall determine
at the time of grant if a grant of Restricted Stock, Restricted Stock Units or
Other Stock-Based Award is intended to qualify as “performance-based
compensation” as that term is used in Section 162(m). Any such grant shall be
conditioned on the achievement of one or more performance measures. The
performance measures pursuant to which the Restricted Stock, Restricted Stock
Units or Other Stock-Based Award shall vest shall be any or a combination of the
following: earnings per share, return on assets, an economic value added
measure, shareholder return, earnings, return on equity, return on investment,
cash provided by operating activities, increase in cash flow, return on cash
flow, or increase in production of the Company, a division of the Company or a
Subsidiary. For any performance period, such performance objectives may be
measured on an absolute basis or relative to a group of peer companies selected
by the Committee, relative to internal goals or relative to levels attained in
prior years. For grants of Restricted Stock, Restricted Stock Units or Other
Stock-Based Awards intended to qualify as “performance-based compensation,” the
grants and the establishment of performance measures shall be made during the
period required under Section 162(m).
 
SECTION 6  
 
(a)  Stock Options. Subject to the provisions of the Plan, the Committee shall
have sole and complete authority to determine the Eligible Individuals to whom
Options shall be granted, the number of Shares to be covered by each Option, the
option price thereof and the conditions and limitations applicable to the
exercise of the Option and the other terms thereof. The Committee shall have the
authority to grant Incentive Stock Options, Nonqualified Stock Options or both.
In the case of Incentive Stock Options, the terms and conditions of such grants
shall be subject to and comply with such rules as may be required by Section 422
of the Code, as from time to time amended, and any implementing regulations.
Except in the case of an Option granted in assumption of or substitution for an
outstanding award of a company acquired by the Company or with which the Company
combines, the exercise price of any Option granted under this Plan shall not be
less than 100% of the fair market value of the underlying Shares on the date of
grant.
 
(b)  Exercise. Each Option shall be exercisable at such times and subject to
such terms and conditions as the Committee may, in its sole discretion, specify
in the applicable Award Agreement or thereafter, provided, however, that in no
event may any Option granted hereunder be exercisable after the expiration of 10
years after the date of such grant. The Committee may impose such conditions
with respect to the exercise of Options, including without limitation, any
condition relating to the application of Federal or state securities laws, as it
may deem necessary or advisable. An Option may be exercised, in whole or in
part, by giving written notice to the Company, specifying the number of Shares
to be purchased. The exercise notice shall be accompanied by the full purchase
price for the Shares.
 
(c)  Payment. The Option price shall be payable in United States dollars and may
be paid by (i) cash or cash equivalent; (ii) delivery of shares of Class B
Common Stock, subject to any holding periods established by the Committee; (iii)
through a “cashless” exercise arrangement with a broker approved in advance by
the Committee; (iv) if approved by the Committee, through a “net exercise”
procedure whereby shares of Class B Common Stock equal in value to the aggregate
exercise price or less are withheld from the shares issued upon exercise; or (v)
in such other manner as may be authorized from time to time by the Committee. In
the event shares of Class B Common Stock are delivered or withheld pursuant to
(ii) or (iv) above, as applicable, the shares shall be valued at the fair market
value (valued in accordance with procedures established by the Committee) on the
effective date of the exercise. Prior to the issuance of Shares upon the
exercise of an Option, a Participant shall have no rights as a shareholder.
 
SECTION 7  
 
(a)  Stock Appreciation Rights. Subject to the provisions of the Plan, the
Committee shall have sole and complete authority to determine the Eligible
Individuals to whom Stock Appreciation Rights shall be granted, the number of
Shares to be covered by each Award of Stock Appreciation Rights, the grant price
thereof and the conditions and limitations applicable to the exercise of the
Stock Appreciation Right and the other terms thereof. Stock Appreciation Rights
may be granted in tandem with another Award, in addition to another Award, or
freestanding and unrelated to any other Award. Stock Appreciation Rights granted
in tandem with or in addition to an Option or other Award may be granted either
at the same time as the Option or other Award or at a later time. Stock
Appreciation Rights shall not be exercisable after the expiration of 10 years
after the date of grant. Except in the case of a Stock Appreciation Right
granted in assumption of or substitution for an outstanding award of a company
acquired by the Company or with which the Company combines, the grant price of
any Stock Appreciation Right granted under this Plan shall not be less than 100%
of the fair market value of the Shares covered by such Stock Appreciation Right
on the date of grant or, in the case of a Stock Appreciation Right granted in
tandem with a then outstanding Option or other Award, on the date of grant of
such related Option or Award if permitted by Section 409A.
 
(b)  A Stock Appreciation Right shall entitle the holder thereof to receive upon
exercise, for each Share to which the Stock Appreciation Right relates, an
amount equal to the excess, if any, of the fair market value of a Share on the
date of exercise of the Stock Appreciation Right over the grant price. The
Committee shall determine at the time of grant of a Stock Appreciation Right
whether it shall be settled in cash, Shares or a combination of cash and Shares.
 
SECTION 8  
 
(a)  Restricted Stock. Subject to the provisions of the Plan, the Committee
shall have sole and complete authority to determine the Eligible Individuals to
whom Restricted Stock shall be granted, the number of Shares to be covered by
each Award of Restricted Stock and the terms, conditions, and limitations
applicable thereto. An Award of Restricted Stock may be subject to the
attainment of specified performance goals or targets, restrictions on transfer,
forfeitability provisions and such other terms and conditions as the Committee
may determine, subject to the provisions of the Plan. An award of Restricted
Stock may be made in lieu of the payment of cash compensation otherwise due to
an Eligible Individual. To the extent that Restricted Stock is intended to
qualify as “performance- based compensation” under Section 162(m), it must be
made subject to the attainment of one or more of the performance goals specified
in Section 5(c) hereof and meet the additional requirements imposed by Section
162(m).
 
(b)  The Restricted Period. At the time that an Award of Restricted Stock is
made, the Committee shall establish a period of time during which the transfer
of the Shares of Restricted Stock shall be restricted (the “Restricted Period”).
Each Award of Restricted Stock may have a different Restricted Period. Except
for Restricted Stock that vests on the attainment of performance goals, and
except as provided in Section 5(a)(i)(C)(2), a Restricted Period of at least
three years is required, with incremental vesting of the Award over the
three-year period permitted. If the grant or vesting of the Shares is subject to
the attainment of specified performance goals, a Restricted Period of at least
one year with incremental vesting is permitted. The expiration of the Restricted
Period shall also occur as provided in the Award Agreement in accordance with
Section 12(a) hereof.
 
(c)  Escrow. The Participant receiving Restricted Stock shall enter into an
Award Agreement with the Company setting forth the conditions of the grant.
Certificates representing Shares of Restricted Stock shall be registered in the
name of the Participant and deposited with the Company, together with a stock
power endorsed in blank by the Participant. Each such certificate shall bear a
legend in substantially the following form:
 
The transferability of this certificate and the shares of Class B Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the Freeport-McMoRan Copper & Gold Inc. 2006 Stock
Incentive Plan (the “Plan”) and a notice of grant issued thereunder to the
registered owner by Freeport-McMoRan Copper & Gold Inc. Copies of the Plan and
the notice of grant are on file at the principal office of Freeport-McMoRan
Copper & Gold Inc.
 
(d)  Dividends on Restricted Stock. Any and all cash and stock dividends paid
with respect to the Shares of Restricted Stock shall be subject to any
restrictions on transfer, forfeitability provisions or reinvestment requirements
as the Committee may, in its discretion, prescribe in the Award Agreement.
 
(e)  Forfeiture. In the event of the forfeiture of any Shares of Restricted
Stock under the terms provided in the Award Agreement (including any additional
Shares of Restricted Stock that may result from the reinvestment of cash and
stock dividends, if so provided in the Award Agreement), such forfeited shares
shall be surrendered and the certificates canceled. The Participants shall have
the same rights and privileges, and be subject to the same forfeiture
provisions, with respect to any additional Shares received pursuant to Section
5(b) or Section 11(b) due to a recapitalization, merger or other change in
capitalization.
 
(f)  Expiration of Restricted Period. Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee or at such earlier time as provided in the Award Agreement or an
amendment thereto, the restrictions applicable to the Restricted Stock shall
lapse and a stock certificate for the number of Shares of Restricted Stock with
respect to which the restrictions have lapsed shall be delivered, free of all
such restrictions and legends, except any that may be imposed by law, to the
Participant or the Participant’s estate, as the case may be.
 
(g)  Rights as a Stockholder. Subject to the terms and conditions of the Plan
and subject to any restrictions on the receipt of dividends that may be imposed
in the Award Agreement, each Participant receiving Restricted Stock shall have
all the rights of a stockholder with respect to Shares of stock during any
period in which such Shares are subject to forfeiture and restrictions on
transfer, including without limitation, the right to vote such Shares.
 
SECTION 9  
 
(a)  Restricted Stock Units. Subject to the provisions of the Plan, the
Committee shall have sole and complete authority to determine the Eligible
Individuals to whom Restricted Stock Units shall be granted, the number of
Shares to be covered by each Award of Restricted Stock Units and the terms,
conditions, and limitations applicable thereto. An Award of Restricted Stock
Units is a right to receive shares of Common Stock in the future and may be
subject to the attainment of specified performance goals or targets,
restrictions on transfer, forfeitability provisions and such other terms and
conditions as the Committee may determine, subject to the provisions of the
Plan. An award of Restricted Stock Units may be made in lieu of the payment of
cash compensation otherwise due to an Eligible Individual. To the extent that an
Award of Restricted Stock Units is intended to qualify as “performance-based
compensation” under Section 162(m), it must be made subject to the attainment of
one or more of the performance goals specified in Section 5(c) hereof and meet
the additional requirements imposed by Section 162(m).
 
(b)  The Vesting Period. At the time that an Award of Restricted Stock Units is
made, the Committee shall establish a period of time during which the Restricted
Stock Units shall vest (the “Vesting Period”). Each Award of Restricted Stock
may have a different Vesting Period. Except for Restricted Stock Units that vest
based on the attainment of performance goals, and except as provided in Section
5(a)(i)(C)(2), a Vesting Period of at least three years is required with
incremental vesting of the Award over the three-year period permitted. If the
grant or vesting is subject to the attainment of specified performance goals, a
Vesting Period of at least one year with incremental vesting is permitted. The
expiration of the Vesting Period shall also occur as provided in the Award
Agreement in accordance with Section 12(a) hereof.
 
(c)  Rights as a Stockholder. Subject to the terms and conditions of the Plan
and subject to any restrictions that may be imposed in the Award Agreement, each
Participant receiving Restricted Stock Units shall have no rights as a
stockholder with respect to such Restricted Stock Units until such time as
Shares are issued to the Participant.
 
SECTION 10  
 
(a)  Other Stock-Based Awards. The Committee is hereby authorized to grant to
Eligible Individuals an “Other Stock-Based Award,” which shall consist of an
Award that is not an instrument or Award specified in Sections 6 through 9 of
this Plan, the value of which is based in whole or in part on the value of
Shares. Other Stock-Based Awards may be awards of Shares or may be denominated
or payable in, valued in whole or in part by reference to, or otherwise based on
or related to, Shares (including, without limitation, securities convertible or
exchangeable into or exercisable for Shares), as deemed by the Committee
consistent with the purposes of the Plan. The Committee shall determine the
terms and conditions of any such Other Stock-Based Award and may provide that
such awards would be payable in whole or in part in cash. To the extent that an
Other Stock-Based Award is intended to qualify as “performance-based
compensation” under Section 162(m), it must be made subject to the attainment of
one or more of the performance goals specified in Section 5(c) hereof and meet
the additional requirements imposed by Section 162(m).
 
(b)  Limitations. Except for Other Stock-Based Awards that vest based on the
attainment of performance goals, and except as provided in Section
5(a)(i)(C)(2), a vesting period of at least three years is required with
incremental vesting of the Award over the three-year period permitted. If the
grant or vesting is subject to the attainment of specified performance goals, a
vesting period of at least one year with incremental vesting is permitted. The
expiration of the vesting period shall also occur as provided in the Award
Agreement in accordance with Section 12(a) hereof.
 
(c)  Dividend Equivalents. In the sole and complete discretion of the Committee,
an Award, whether made as an Other Stock-Based Award under this Section 10 or as
an Award granted pursuant to Sections 6 through 9 hereof, may provide the holder
thereof with dividends or dividend equivalents, payable in cash, Shares,
Subsidiary securities, other securities or other property on a current or
deferred basis.
 
SECTION 11  
 
(a)  Amendment or Discontinuance of the Plan. The Board may amend or discontinue
the Plan at any time; provided, however, that no such amendment may
 
(i)  without the approval of the stockholders, (a) increase, subject to
adjustments permitted herein, the maximum number of shares of Class B Common
Stock that may be issued through the Plan, (b) materially increase the benefits
accruing to Participants under the Plan, (c) materially expand the classes of
persons eligible to participate in the Plan, (d) expand the types of Awards
available for grant under the Plan, (e) materially extend the term of the Plan,
(f) materially change the method of determining the exercise price of Options or
the grant price of Stock Appreciation Rights, and (g) amend Section 11(c) to
permit a reduction in the exercise price of Options; or
 
(ii)  materially impair, without the consent of the recipient, an Award
previously granted.
 
(b)  Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 5(b) hereof) affecting the Company, or the financial statements of the
Company or any Subsidiary, or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan.
 
(c)  Cancellation. Any provision of this Plan or any Award Agreement to the
contrary notwithstanding, the Committee may cause any Award granted hereunder to
be canceled in consideration of a cash payment or alternative Award made to the
holder of such canceled Award equal in value to such canceled Award.
Notwithstanding the foregoing, except for adjustments permitted under Sections
5(b) and 11(b), no action by the Committee shall, unless approved by the
stockholders of the Company, (i) cause a reduction in the exercise price of
Options granted under the Plan or (ii) permit an outstanding Option with an
exercise price greater than the current fair market value of a Share to be
surrendered as consideration for a new Option with a lower exercise price,
shares of Restricted Stock, Restricted Stock Units, and Other Stock-Based
Awards, a cash payment or Common Stock. The determinations of value under this
subparagraph shall be made by the Committee in its sole discretion.
 
SECTION 12  
 
(a)  Award Agreements. Each Award hereunder shall be evidenced by an agreement
or notice delivered to the Participant (by paper copy or electronically) that
shall specify the terms and conditions thereof and any rules applicable thereto,
including but not limited to the effect on such Award of the death, retirement
or other termination of employment or cessation of consulting or advisory
services of the Participant and the effect thereon, if any, of a change in
control of the Company.
 
(b)  Withholding. (i) A Participant shall be required to pay to the Company, and
the Company shall have the right to deduct from all amounts paid to a
Participant (whether under the Plan or otherwise), any taxes required by law to
be paid or withheld in respect of Awards hereunder to such Participant. The
Committee may provide for additional cash payments to holders of Awards to
defray or offset any tax arising from the grant, vesting, exercise or payment of
any Award.
 
(ii)  At any time that a Participant is required to pay to the Company an amount
required to be withheld under the applicable tax laws in connection with the
issuance of Shares under the Plan, the Participant may, if permitted by the
Committee, satisfy this obligation in whole or in part by delivering currently
owned Shares or by electing (the “Election”) to have the Company withhold from
the issuance Shares, which Shares shall have a value equal to the minimum amount
required to be withheld. The value of the Shares delivered or withheld shall be
based on the fair market value of the Shares on the date as of which the amount
of tax to be withheld shall be determined in accordance with applicable tax laws
(the “Tax Date”).
 
(iii)  Each Election to have Shares withheld must be made prior to the Tax Date.
If a Participant wishes to deliver Shares in payment of taxes, the Participant
must so notify the Company prior to the Tax Date.
 
(c)  Transferability. No Awards granted hereunder may be sold, transferred,
pledged, assigned or otherwise encumbered by a Participant except: (i) by will;
(ii) by the laws of descent and distribution; (iii) pursuant to a domestic
relations order, as defined in the Code, if permitted by the Committee and so
provided in the Award Agreement or an amendment thereto; or (iv) if permitted by
the Committee and so provided in the Award Agreement or an amendment thereto,
Options may be transferred or assigned (w) to Immediate Family Members, (x) to a
partnership in which Immediate Family Members, or entities in which Immediate
Family Members are the owners, members or beneficiaries, as appropriate, are the
partners, (y) to a limited liability company in which Immediate Family Members,
or entities in which Immediate Family Members are the owners, members or
beneficiaries, as appropriate, are the members, or (z) to a trust for the
benefit of Immediate Family Members; provided, however, that no more than a de
minimus beneficial interest in a partnership, limited liability company or trust
described in (x), (y) or (z) above may be owned by a person who is not an
Immediate Family Member or by an entity that is not beneficially owned solely by
Immediate Family Members. “Immediate Family Members” shall be defined as the
spouse and natural or adopted children or grandchildren of the Participant and
their spouses. To the extent that an Incentive Stock Option is permitted to be
transferred during the lifetime of the Participant, it shall be treated
thereafter as a Nonqualified Stock Option. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of Awards, or levy of attachment or
similar process upon Awards not specifically permitted herein, shall be null and
void and without effect. The designation of a Designated Beneficiary shall not
be a violation of this Section 12(c).
 
(d)  Share Certificates. All certificates for Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations, and other requirements
of the Securities and Exchange Commission, any stock exchange upon which such
Shares or other securities are then listed, and any applicable federal or state
laws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
 
(e)  No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company from adopting or continuing in effect other
compensation arrangements, which may, but need not, provide for the grant of
options, stock appreciation rights, restricted stock, and other types of Awards
provided for hereunder (subject to stockholder approval of any such arrangement
if approval is required), and such arrangements may be either generally
applicable or applicable only in specific cases.
 
(f)  No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of or as a
consultant or adviser to the Company or any Subsidiary or in the employ of or as
a consultant or adviser to any other entity providing services to the Company.
The Company or any Subsidiary or any such entity may at any time dismiss a
Participant from employment, or terminate any arrangement pursuant to which the
Participant provides services to the Company or a Subsidiary, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award Agreement. No Eligible Individual or other person shall
have any claim to be granted any Award, and there is no obligation for
uniformity of treatment of Eligible Individuals, Participants or holders or
beneficiaries of Awards.
 
(g)  Governing Law. The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware.
 
(h)  Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.
 
(i)  No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other Person. To the
extent that any Person acquires a right to receive payments from the Company
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company.
 
(j)  No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated, or otherwise eliminated.
 
(k)  Deferral Permitted. Payment of cash or distribution of any Shares to which
a Participant is entitled under any Award shall be made as provided in the Award
Agreement. Payment may be deferred at the option of the Participant if provided
in the Award Agreement.
 
(l)  Compliance with Law. The Company intends that Awards granted under the
Plan, or any deferrals thereof, will comply with the requirements of Section
409A of the Code and all regulations and guidance promulgated thereunder, to the
extent applicable.
 
(m)  Headings. Headings are given to the subsections of the Plan solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the Plan or
any provision thereof.
 
SECTION 13  
 
Term of the Plan. Subject to Section 11(a), no Awards may be granted under the
Plan after May 4, 2016, which is ten years after the date the Plan was approved
by the Company’s stockholders; provided, however, that Awards granted prior to
such date shall remain in effect until such Awards have either been satisfied,
expired or canceled under the terms of the Plan, and any restrictions imposed on
Shares in connection with their issuance under the Plan have lapsed.
 